Case 3:19-cr-00026-CWR-FKB Document 3 Filed 01/25/19 Page 1 of 2

 

 

 

 

 

 

 

 

UNITED sTATES DISTRICT CoURT s°“*"€“",';'s,"f_'°é°§"'$s'$$"”"
soUTHERN DISTRICT oF MIssIssIPPI
NoRTHERN DIvlsIoN JAN 25 2019.
AR`T`RuR JoHNsToN
Bv______' oEPu‘rv
UNITED STATES oF AMERICA
. \`
V. _ CRIMINAL No_ 31 \‘k cr 3190_\.0&- wis
ANDREW RoLLINs ` 18 U.s.C. § 922(g)(1)

18 U.s.c. § 922(q)(2)(A)

The Grand Jury charges:
COUNT 1
_On or about August 22, 2018, in Hinds County in the Northern Division of the Southern
District of Mississippi, the defendant, ANDREW ROLLINS, having been convicted previously
of a felony, that is, a crime which is punishable by imprisonment for a term exceeding one year,
knowingly possessed a firearm, in and affecting interstate commerce, in violation of Title 18,
United States Code, Sections 922(g)(1) and 924(a)(2).
COUNT 2
On or about August 22, 2018, in Hinds County in the Northern Division of the Southern
District of Mississippi, the defendant, ANDREW ROLLINS, did knowingly possess a firearm,
in and affecting interstate commerce, within a distance of 1,000 feet of the grounds of Barr
Elementary‘ School, a place that the defendant knew and had reasonable cause to believe was a
school zone, in violation of Title 18, United States Code, Sections 9:22(q)(2)(A) and 924(a)(4).
n NOTICE OF INTENT TO SEEK CR_lMINAL FORFEITURE
As a result of the offenses specified above, the defendant, ANDREW ROLLINS, shall
forfeit to the United States all firearms and ammunition involved in or used in the commission of

the offenses, including, but not limited to:

Case 3:19-cr-OOO26-CWR-FKB Document 3 Filed 01/25/19 Page 2 of 2

(1) Smith & Wesson pistol, model SD40 VE, .40 caliber, serial number
FZF8186; and
(2) Any ammunition seized.

Further, if any of the property described above, as a result of any act or omission of the '
defendant (a) cannot be located upon the exercise of due diligence; (b) has been transferred or
sold to, or deposited with, a third party; (c) has been placed beyond the jurisdiction of the Court;
(d) has been substantially diminished in value; or (e) has been commingled With other property,
which cannot be divided without difficulty, then it is the intent of the United States, to seek a
judgment of forfeiture of any other property of the defendant, up to the Value of the property

described above.

All pursuant to Title 18, United States Code, Section 924(d)(1), by Title 28, United States

 

Code, Section 2461(0).
D. MICHAEL HURST, JR.
United States Attorney '
A TRUE BILL: q ~
S/SIGNATURE REDACTED

Foreperson of the Grand Jury

This Indictment?v?%‘etumed in open court by the foreperson or deputy foreperson of the

Grand Jury on this the ay of , ig n . , 2019.

00/\/

UNITED s'r T s MAGIST(F`ATE JUDGE

